DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, it is noted that Shimamura in view of Natarajan discloses the claimed invention except for manually inputting the extraction condition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the automatic processing with manual processing of Shimamura, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. In order to expedite prosecution, the examiner has provided an additional reference to teach this feature.
It is noted the objection to the title is withdrawn in view of amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 2018/0084139) in view of Natarajan (US 2014/0229318) further in view of Kubota (US 2019/0068824).

Regarding Claim 1, Shimamura teaches an image forming apparatus (Paragraph 12, wherein there is a facsimile apparatus that is a MFP) comprising circuitry configured to:
receive facsimile data (Paragraph 12, wherein the facsimile apparatus, 4, receives a facsimile);
extract, from a storage area, a folder satisfying an extraction condition (Paragraphs 16-18 and 25, wherein there is a folder created/generated for each sender and retrieved accordingly) and;
receive selecting of a folder from the extracted folder list (Paragraphs 24-30, wherein the mode of sorting is established); and
set the selected folder as a sorting folder for storing the received facsimile data (Paragraphs 24-30, wherein the mode of sorting is established).

display a folder list screen including at least an extracted folder list listing the extracted folder.
Natarajan does teach display a folder list screen including at least an extracted folder list listing the extracted folder (Paragraphs 88 and 89, wherein there is a folder that can be displayed for each sender).
Shimamura and Natarajan are combinable because they both deal with sorting facsimiles.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Shimamura with the teachings of Natarajan for the purpose of adjusting to the need of the users (Natarajan: Paragraph 87).
Shimamura in view of Natarajan does not teach receive an input from a user including an extraction condition.
Kubota teaches receive an input from a user including an extraction condition (Paragraphs 69 and 88, wherein the user can either set automatic sorting or manual sorting).
Shimamura contained a device which differed from the claimed process by the substitution of the step of automating the extraction condition. Kubota teaches the substituted step of manually allowing a user to set an extraction condition and their functions were known in the art to enable a person to have more control over the sorting of the documents. Shimamura’s step of automating the sorting could have been 
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the application.

Regarding Claim 2, Shimamura further teaches wherein the circuitry is configured to store the received facsimile data in the set sorting folder in the storage area (Paragraph 18, wherein the incoming documents are stored in a folder).

Regarding Claim 3, Shimamura further teaches wherein the circuitry is configured to:
set, for each sender of facsimile data, the folder selected from the extracted folder list as the sorting folder (Paragraphs 16-18 and 25, wherein there is a folder created/generated for each sender and retrieved accordingly);
extract identification information identifying a sender from the received facsimile data (Paragraphs 16-18 and 25, wherein the sender is identified);
identify the sorting folder corresponding to the extracted identification information (Paragraphs 16-18 and 25, wherein the sender is identified and the corresponding folder is established); and
store, in the identified sorting folder, the facsimile data from which the identification information is extracted (Paragraph 18, wherein the incoming documents are stored in a folder).

Regarding Claim 6, Shimamura further teaches wherein the circuitry is configured to extract, from the storage area, a folder satisfying at least two extraction conditions (Paragraph 37, wherein the folder can be based on a number of inputs).

Regarding Claim 7, Shimamura further teaches wherein the circuitry is configured to set the extraction condition (Paragraph 19, wherein the condition to establish the folder is set).

Regarding Claim 8, Natarajan further teaches wherein the circuitry is configured to set the extraction condition for each user logging in the image forming apparatus (Paragraphs 84, 85, and 87, wherein a user who is logged in can sort their own facsimiles).
Shimamura and Natarajan are combinable because they both deal with sorting facsimiles.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Shimamura with the teachings of Natarajan for the purpose of adjusting to the need of the users (Natarajan: Paragraph 87).

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.



Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 15, Shimamura further teaches wherein the extraction condition includes at least one of a password protected status, a presence or absence of a sorting assignment, a folder creator ID, a partial match of a sender name, or an exact match of a sender name (Paragraph 33, wherein the sender is a condition to sort the documents. The sender would correspond to the creator. This can be a number/ID).

Regarding Claim 16, Shimamura further teaches wherein the circuitry is further configured to:


Regarding Claim 17, the limitations are similar to those treated in and are met by the references as discussed in claim 15 above.

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 16 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 15 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 16 above.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 2018/0084139) in view of Natarajan (US 2014/0229318) further in view of Kubota (US 2019/0068824) further in view of ordinary skill in the art.


As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill in the art to be able to filter folders in a way to have only the requested filter be shown. This will make it easier for the user to access the appropriate documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Shimamura in view of Natarajan with the teachings of filtering to only show one folder to allow for a user to access the requested documents easier.

Regarding Claim 5, Shimamura in view of Natarajan does not teach wherein the circuitry is configured to display, on the folder list screen, the extracted folder list at a higher level and a folder list listing a rest of folders in the storage area.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill in the art to incorporate a folder listing where the newly created folder, or most recent accesses folder, is shifted to the top of the folder list. This makes it easier on the user to identify potential relevant facsimile data.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Shimamura in view of Natarajan with the teachings of organizing folders based on frequency or recent access to make it easier on a user to access most relevant data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699